DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,994,559, US 10,385,044, and US 10,752,616 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of the Claims
Claims 67-92 are pending and are allowed. 


Response to Amendments & Remarks
The Amendment filed 2/4/2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. The substitute specification filed on 2/4/2022, which contains the original claim set attached, will not be entered. The substitute specification filed 3/4/2022 has been entered. 
Applicant's arguments have been considered and are addressed below.

Objection to the Specification
The substitute specification filed on 3/4/2022 corrects the informalities previously objected to. The objections have been withdrawn. 

Objection to the Drawings
The objection of Figures 2A and 2B for informalities has been overcome by the replacement drawing sheets filed on 2/4/2022. The objections have been withdrawn. 

35 USC § 112(a) Rejection
The rejection of claims 64-66 under 35 USC 112(a), for lacking enablement for the full scope claimed, has been overcome by the claim amendments filed on 2/4/2022 combined with the Examiner’s Amendment herein to replace “in need thereof” with “having said condition or disorder”.  The rejection has been withdrawn. 

35 USC § 112(b) Rejection
The rejection of claims 64-66 under 35 USC 112(b) for being indefinite has been overcome by the claim amendments filed on 2/4/2022. The rejection has been withdrawn. 

Double Patenting Rejection
The statutory double patenting rejection of claims 57-58, 61 and 63 over claims 1, 26 and 29-30 of US 9,994,559 has been overcome by cancelling the rejected claims. The rejection has been withdrawn.
The nonstatutory double patenting rejection of claims 57-66 over US 9,994,559, US 10,385,044, and US 10,752,616  has been overcome by the terminal disclaimer filed on 2/9/2022. The rejection has been withdrawn.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rosemary Kellogg on 3/3/2022. The amendments are as follows: 

—IN THE CLAIMS—
Claim 67, line 2, REPLACE “in need thereof” WITH “having said condition or disorder”
Claim 71, line 2, REPLACE “in need thereof” WITH “having said condition or disorder”
Claim 89, line 2, REPLACE “in need thereof” WITH “having said condition or disorder”
Claim 91, line 2, REPLACE “in need thereof” WITH “having said condition or disorder”

Allowable Subject Matter
Claims 67-92 are allowed. The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to a method of treating a condition or disorder mediated by activating retinoic acid receptor β (RARβ), the method comprising administering a compound of the formula 
    PNG
    media_image1.png
    188
    538
    media_image1.png
    Greyscale
, which are novel compounds. The closest prior art to the instant invention includes but is not limited to the following:
US 6,992,096 teaches compounds formula I, 
    PNG
    media_image2.png
    128
    214
    media_image2.png
    Greyscale
, such as 
    PNG
    media_image3.png
    82
    326
    media_image3.png
    Greyscale
, having an oxadiazole attached to an unsubstituted benzothiophene and a meta-carboxyphenyl group, which is patentably distinct from the instant oxadiazole compounds having a 4,7-disubstituted benzothiophene group in conjunction with a para-carboxyphenyl group. 
US 2009/0253699 teaches compounds of the formula 1-U, 
    PNG
    media_image4.png
    125
    293
    media_image4.png
    Greyscale
, such as compound 442, 
    PNG
    media_image5.png
    204
    378
    media_image5.png
    Greyscale
 (p. 68), which compound is missing the 4,7-disubstitution on the benzothiazole (W) group. It is noted that none of the exemplified or preferred W groups were 2,6-disubstituted (when W=phenyl) or 4,7-disubstitued (when W=benzothiazole). 
US 6358995 B1 teaches compounds of formula (I), 
    PNG
    media_image6.png
    111
    374
    media_image6.png
    Greyscale
, such as Examples 14-21 (col. 51-53). Example 19 is representative: 
    PNG
    media_image7.png
    172
    399
    media_image7.png
    Greyscale
.  See also Examples 63, 
    PNG
    media_image8.png
    165
    395
    media_image8.png
    Greyscale
, and 64, 
    PNG
    media_image9.png
    172
    396
    media_image9.png
    Greyscale
 (col. 67). These compounds have a pyrrolidine, thiazole or oxazole group, respectively, instead of an oxadiazole group required by the instantly claimed compounds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626